Case 4:18-cv-01901 Document 140 Filed on 03/11/21 in TXSD Page 1 of 3




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 12, 2021
                                                                Nathan Ochsner, Clerk
Case 4:18-cv-01901 Document 140 Filed on 03/11/21 in TXSD Page 2 of 3
Case 4:18-cv-01901 Document 140 Filed on 03/11/21 in TXSD Page 3 of 3
